DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-34 and 36-49 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding:
A method of forming an integrated assembly in claim 10, particularly in combination with forming first trenches and second trenches at different method steps.  The Specification is directed to forming the second trenches after forming the first trenches (See Figs. 8-13); and
A method of forming an integrated assembly in claim 26, particularly in combination with doping the third and fourth regions of the first posts, with the third regions being doped to a first conductivity type and the fourth regions being doped to a second conductivity type which is opposite to the first conductivity type; inverting the construction and exposing the second regions of the first posts; and doping the exposed second regions of the first posts to the second conductivity type.
Huang (US 2011/0037142 A1), as the closest prior art of record, teaches the claimed method steps for forming the integrated assembly previously recited in claim 10 (See, for example, the Office Actions mailed on 03/30/2022 rejecting previously submitted claim 10) except the amended limitation to distinguish that the first trenches and the second trenches are not simultaneously formed compared to Huang’s teaching of forming the first and second trenches.  Independent claims 42-49 are allowed with the similar reason for allowance of claim 10 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829